Citation Nr: 0412565	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  96-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from August 1990 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

The veteran appealed the issues of entitlement to service 
connection for osteoporosis and bone loss as secondary to 
service-connected Hodgkin's disease, as well as evaluation of 
service-connected Hodgkin's disease.  In her December 29, 
2003, written statement, however, she stated that she was 
withdrawing these two issues, and that she was satisfied with 
the current 100% rating assigned for PTSD, and was only 
proceeding with, "the one with the effective date of 
P.T.S.D."  Thus, the Board will only address PTSD.  


REMAND

The veteran was granted service connection for major 
depressive episode secondary to service-connected Hodgkin's 
disease in November 1995.  The veteran appealed the 
disability rating assigned.  She filed a substantive appeal 
in July 1996.  In May 1997, a 30 percent rating was assigned 
for that disability.  She continued that appeal.  

In June 2001, the veteran filed a claim seeking a higher 
rating for Hodgkin's disease (an issue she has since 
withdrawn) and service connection for PTSD due to sexual 
trauma in service.  In the supplemental statement of the case 
(SSOC) issued in June 2003, the RO noted for the first time 
that based on records received from the VA Fresno medical 
center, dated from May 2002 onward, that service connection 
was established for PTSD, to be evaluated with service-
connected major depressive episode, under the general rating 
criteria for psychiatric disability.  The RO continued the 30 
percent rating.  

In July 2003, the veteran filed a claim for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  Disabilities 
listed included only PTSD.  In September 2003, the RO issued 
a rating decision addressing the following issue: evaluation 
of aggravation of PTSD; major depressive episode, currently 
rated 30 percent.  The RO increased the rating to 100 percent 
effective from February 13, 2003.  An SSOC issued in 
September 2003 reflected that the effective date of the 
"increased evaluation," February 13, 2003, was the date 
following the last day of work as noted in the veteran's TDIU 
claim.  It also noted that the TDIU claim was not moot.

Although issues other than PTSD were, as noted earlier, on 
appeal at the inception of this claim, the veteran has 
clearly noted that she is only interested in pursuing her 
claim for the earlier effective date for PTSD.  Nonetheless, 
there remains some confusion as to the issue on appeal 
regarding PTSD.  Specifically, if the veteran is appealing 
the effective date for the grant of service connection for 
PTSD, the RO has not issued an SOC as to the effective date 
of the claim of service connection for PTSD.  If she seeks an 
earlier effective date for the 100 percent rating, relevant 
rules have not been provided, and this is unclear.  Without 
clarification, the Board cannot ascertain the exact nature of 
the veteran's appeal.  There has been no SOC or SSOC issued 
which sufficiently delineates the pertinent issue of 
effective dates.  

The Board will liberally construe the representative's as 
well as the veteran's communications regarding the effective 
date issue.  However, the SSOC's failed to provide all of the 
applicable laws and regulations governing awards of 
compensable evaluations and/or for the grant of service-
connected PTSD in accordance with 38 C.F.R. § 3.400 (2003).  
As the September 2003 rating action assigned a 100 evaluation 
for PTSD, and the June 2003 SSOC essentially operates as the 
initial service connection decision for PTSD, and as it is 
unclear what the exact nature of the veteran's appeal of the 
effective date for PTSD (whether it is regarding the service 
connection or the rating), clarification is required.  As 
such, a proper statement of the case has not yet been issued 
and remand is therefore necessary.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  The Board also notes that the RO 
requested this case be returned to the RO in February 2004.  
The case is REMANDED for the following:

The RO should clarify the exact nature of 
the veteran's effective date appeal, then 
issue a SOC or SSOC to the veteran and 
her representative addressing the proper 
issue.  The document should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations.  38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time 
limit in which he must file a substantive 
appeal in this case, as appropriate.  38 
C.F.R. § 20.302(b) (2003).  Then, only if 
an appeal is perfected, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




